Exhibit 10.2

Amendment to the Employment Letter

of Frank Musto

Dated July 2, 2007

WHEREAS, you and Franklin Electronic Publishers Incorporated (the “Company”)
have entered into an Employment Letter dated July 2, 2007; and

WHEREAS, the Company and you desire to amend and supplement such Employment
Letter;

IT IS THEREFORE, agreed as follows:

In the event of a “Change of Control” (as defined below) of the Company during
your employment by the Company, you will be entitled to payment(s) in an amount
up to the amount of your annual salary under your Employment Letter payable as
follows:

50% upon the occurrence of a “Change of Control” and 50% in the event of any
termination of your employment (including “Constructive Termination”) by the
Company or the acquiring or successor entity within one year after the Change of
Control (except discharge for “Cause” or death), which termination shall
constitute a “separation from service” under Section 409A of the Internal
Revenue Code. Any such payment(s) shall be made in a lump sum five (5) days
following such Change of Control or termination.

For purposes of this amendment “Change of Control” means, (i) the accumulation
by a party or more than one party acting as a group (other than Bermuda Trust
Co. Ltd. as trustee for James Simons) of common stock possessing thirty percent
(30%) or more of the total voting power of the stock of the Company; or (ii) a
sale of all or substantially all of the assets of the Company.

Additionally, for purposes of this amendment, “Constructive Termination” means
(i) the material diminution of your authority, duties or responsibilities;
(ii) a material change in the geographic location at which you must perform your
services for the company; or (iii) a material reduction in your salary. “Cause”
means material non-performance of your duties or material injury or harm to the
Company or the acquiring or successor entity caused by you. Notwithstanding the
above in no event shall “Constructive Termination” be deemed to exist unless you
shall have given the company written notice before your resignation and not more
than three (3) months after you first have actual knowledge of the facts and
circumstances allegedly constituting Constructive Termination, and stating that
you intend to voluntarily resign for Constructive Termination and that, within
twenty (20) days after receipt of such notice, the Company shall not have
rescinded or otherwise cured, and held you harmless against, each of the events
cited in your notice as a basis for Constructive Termination.

In addition, (i) upon a Change of Control, any stock options held by you shall
fully vest immediately; and (ii) upon a termination (as defined above) following
a Change of Control, your medical, dental and life insurance coverage (to the
extent not taxable to you) shall continue at the Company’s sole cost for twelve
months following your separation from service or, if earlier, the date that you
obtain comparable insurance coverage in connection with new employment.



--------------------------------------------------------------------------------

These provisions may be relied upon as an inducement to your continuing
employment with the Company and, as such, may not be modified by the Company
without your written consent. These provisions shall bind the Company and any
successor or acquirer and the Company shall take any required steps to cause
such successor or acquirer to assume the obligations of the Company hereunder.

In addition, your Employment Letter is hereby amended to clarify the Severance
and Bonus provisions as follows:

 

  (i) severance payments will be made at your then current monthly base salary
and commence on your termination date;

 

  (ii) such payments shall be made only in the event of a qualifying termination
of employment occurring before, or more than one year following, a Change of
Control;

 

  (iii) the “benefits” referenced in the Severance section of your Employment
Letter are those specified in the “Benefits” section of your Employment Letter
and shall commence on your termination date;

 

  (iv) any bonus payable to you on account of a fiscal year will be paid to you
on July 31 of the next fiscal year in cash in a lump sum; and

 

  (v) “termination” as specified in the “Severance” section of your Employment
Letter shall mean a “separation from services” as defined under Internal Revenue
Code Section 409A.

If you are in agreement with this supplement and amendment to your Employment
Letter, please countersign this copy below.

 

FRANKLIN ELECTRONIC

PUBLISHERS INCORPORATED

    ACCEPTED AND AGREED:

By:

 

/s/ Barry Lipsky

    By:  

/s/ Frank Musto

  Barry Lipsky, President & CEO       Frank Musto

Dated: December 19, 2008